IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ADAMS TOWNSHIP                            : No. 24 WAL 2016
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
RICHLAND TOWNSHIP; CAMBRIA                :
COUNTY; WATKINS GLEN                      :
PROPERTIES, INC.; CLARANN                 :
HILLENBRAND, DORIAN FRAZIER AND           :
JOANNE FRAZIER; DEBRA KUHNE;              :
THOMAS COSTA AND PAMELA COSTA;            :
DAVID ANDERSON AND JEAN                   :
ANDERSON; ROBERT BURNWORTH                :
AND MARY BURNWORTH; ROY LOWRY             :
AND DEBRA LOWRY; VIRGINIA                 :
CHAPMAN; BERWIND CORPORATION;             :
PAUL SINGER; VINCENT MAXWELL              :
AND JESSICA MAXWELL; AND NANCY            :
LEONE                                     :
                                          :
                                          :
PETITION OF: RICHLAND TOWNSHIP            :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of May, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      1.    Was it proper for the board of commissioners to consider the boundary as
            shown in the tax assessment records not as evidence of the location of
            the original line but as a practical alternative in order to resolve the
            continuing uncertainty as to the location of the boundary?

      2.    Was it proper for the board of commissioners—when faced with the
            inability to determine the original boundary—to consider the acquiescence
           of the municipalities to the boundary as reflected in the tax maps, the
           reliance by the landowners in the affected area on that tax map boundary,
           and the inducement of such reliance by the municipalities in order to
           resolve the continuing uncertainty as to the location of the original
           boundary?


     Petitioner’s Motion for Leave to Supplement Petition for Allowance of Appeal is

DENIED as moot.




                                [24 WAL 2016] - 2